ACCEPTED
                                                                                       03-15-00186-CV
                                                                                               5536681
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                   6/3/2015 5:19:47 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                          NO. 03-15-00186-CV
          __________________________________________________
                                                          FILED IN
                                                    3rd COURT OF APPEALS
                      IN THE COURT OF APPEALS           AUSTIN, TEXAS
                 THIRD JUDICIAL DISTRICT OF TEXAS6/3/2015 5:19:47 PM
                              AT AUSTIN               JEFFREY D. KYLE
           ________________________________________________Clerk

     GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS
                OF THE STATE OF TEXAS; AND
   KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS,
                         Appellants

                                        v.

              STATEWIDE MATERIALS TRANSPORT, LTD.,
                            Appellee.


                 UNOPPOSED, FIRST MOTION FOR
           EXTENSION OF TIME TO FILE APPELLEE’S BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellee Statewide Materials Transport, Ltd. moves pursuant to Rules 10.5(b)

and 38.6(d) of the Texas Rules of Appellate Procedure, asking that this Court grant

a 30-day extension of time for filing its Appellee’s Brief from June 16 to July 16,

2015. This Motion is UNOPPOSED by Appellants Glenn Hegar, Comptroller of

Public Accounts of the State of Texas, and Ken Paxton, Attorney General of the

State of Texas.




                                         1
                             I. INTRODUCTION

      1.    Appellants are Glenn Hegar, Comptroller of Public Accounts of the

State of Texas, and Ken Paxton, Attorney General of the State of Texas

(“Appellants”).

      2.    Appellee is Statewide Materials Transport, Ltd. (“Appellee”).

      3.    No rule provides a deadline to file this Motion to Extend. See Tex. R.

App. P. 38.6(d).

                      II. ARGUMENT & AUTHORITIES

      4.    The Court has authority under Texas Rule of Appellate Procedure

38.6(d) to extend the time to file Appellee’s Brief.      This Motion is filed in

accordance with Texas Rule of Appellate Procedure 10.5(b)(1).

      5.    Appellee’s Brief is currently due on Tuesday, June 16, 2015.

      6.    The undersigned counsel for Appellee have had several pending

deadlines and professional obligations since the filing of Appellants’ Brief, which

have prevented them from being able to complete the Brief by June 16, and they

have additional deadlines and obligations in the coming weeks that necessitate the

30-day extension now sought without opposition.           More specifically, these

deadlines include the following for Appellee’s counsel:

            a.     Amanda Taylor: (1) Petitioner’s Brief on the Merits due in the

Supreme Court of Texas on May 13 (No. 14-0647); (2) oral argument before this


                                        2
Court on June 3 (No. 03-14-00197-CV); (3) attending a two-day continuing legal

education course on June 4-5 (“State and Federal Appeals”); (4) Petitioner’s Reply

Brief due in the Supreme Court on June 17 (No. 14-0647); (5) Appellee’s Brief

currently due in this Court on June 19 (No. 03-14-00713-CV); and (6) vacation

including prepaid travel on June 10 through 14, as stated in the vacation notice on

file with this Court.

      7.     Appellee therefore requests a 30-day extension of its brief-filing

deadline.

      8.     The requested extension of Appellee’s Brief deadline will not prejudice

any party.

      9.     No extensions of time have previously been requested by or granted to

Appellee regarding its Brief.

      10.    The $10.00 filing fee has been submitted in connection with this

Motion.




                                         3
                                  III. PRAYER

      For these reasons, Appellee respectfully prays, without any opposition of

Appellants, that this Court grant an extension of time to file Appellee’s Brief from

June 16 to July 16, 2015, which is 30 days from the current deadline.

                               Respectfully submitted,

                               MARTENS, TODD, LEONARD, TAYLOR & AHLRICH
                               301 Congress Ave., Suite 1950
                               Austin, Texas 78701
                               Telephone: (512) 542-9898
                               Telecopier: (512) 542-9899

                               By:       /s/ Amanda G. Taylor
                                     Amanda Taylor
                                     ataylor@textaxlaw.com
                                     State Bar No. 24045921
                                     James F. Martens
                                     jmartens@textaxlaw.com
                                     State Bar No. 13050720
                                     Lacy L. Leonard
                                     lleonard@textaxlaw.com
                                     State Bar No. 24040561
                                     Danielle V. Ahlrich
                                     dahlrich@textaxlaw.com
                                     State Bar No. 24059215

                                 ATTORNEYS FOR APPELLEE
                                 STATEWIDE MATERIALS
                                 TRANSPORT, LTD.




                                          4
                      CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that
counsel for Appellee has conferred with counsel for Appellants, Mr. Douglas
Geyser, about the merits of this Motion on June 3, 2015. Mr. Geyser does not
oppose this Motion.

                                      /s/ Amanda G. Taylor
                                      Amanda G. Taylor



                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Unopposed First
Motion for Extension of Time to File Appellee’s Brief has been electronically filed
and served on all counsel below on June 3, 2015.

      Douglas D. Geyser
      Assistant Solicitor General
      OFFICE OF THE ATTORNEY GENERAL
      P.O. Box 12548 (MC 059)
      Austin, Texas 78711-2548
      (512) 936-2540
      (512) 474-2697 [fax]
      douglas.geyser@texasattorneygeneral.gov

      Charles Eldred
      Assistant Attorney General
      OFFICE OF THE ATTORNEY GENERAL,
      FINANCIAL AND TAX LITIGATION DIVISION
      P.O. Box 12548
      Austin, Texas 78711
      (512) 463-1745
      (512) 477-2348 [fax]
      charles.eldred@texasattorneygeneral.gov


                                      /s/ Amanda G. Taylor
                                      Amanda G. Taylor

                                         5